1

2

3

4

5
                          UNITED STATES DISTRICT COURT
6
                         EASTERN DISTRICT OF CALIFORNIA
7

8

9    UNITED STATES OF AMERICA,            No.    2:15-cr-00039-GEB

10                  Plaintiff,

11        v.                              TRIAL CONFIRMATION ORDER

12   EMILIO LARA,

13                  Defendant.

14
               Trial     in   the    above-captioned    case,    scheduled    to
15
     commence at 9:00 a.m. on September 10, 2019, was confirmed at the
16
     hearing held on July 26, 2019.
17
                                 EVIDENTIARY DISPUTES
18
               All evidentiary disputes capable of being resolved by
19
     in limine motions shall be filed no later than August 12, 2019.
20
     Oppositions to the motions or statements of non-opposition shall
21
     be filed no later than August 19, 2019.         Any reply shall be filed
22
     no later than August 26, 2019.           Hearing on any in limine motion
23
     is scheduled to commence at 9:00 a.m. on August 30, 2019.
24
               Any     reasonably    anticipated     dispute    concerning   the
25
     admissibility of evidence that is not briefed in an in limine
26
     motion shall be included in trial briefs.
27

28
                                          1
1                                    TRIAL PREPARATION

2                A.      No later than five court days before the trial

3    commencement date, the following documents shall be filed:

4                        (1)     proposed   jury       instructions       and    a    proposed

5    verdict form (and the Courtroom Deputy Clerk shall be emailed a

6    word version of the documents);

7                        (2)     proposed voir dire questions to be asked by

8    the Court;

9                        (3)     trial briefs;1 and

10                       (4)     a document containing enough explanation of

11   the particular factual situation involved in the trial so that we

12   can    ascertain    whether     a   potential         juror   can    be     a    fair   and

13   impartial juror in this case.

14               B.      The government’s exhibits shall be numbered with

15   stickers.    Should the defendant elect to introduce exhibits at

16   trial, such exhibits shall be designated by alphabetical letter

17   with stickers.       The parties may obtain exhibit stickers from the

18   Clerk’s Office.       The government shall file an exhibit list and a

19   witness list as soon as practicable.

20               C.      The jury will be told that it is estimated that it
21   will take six (6) court days to present evidence to the jury and

22   to    complete   closing      arguments.          Each     party    has     twenty      (20)

23   minutes    for     voir    dire,    which       may   be   used     after       the   judge

24   completes judicial voir dire (unless the judge decides to conduct

25   all voir dire).           Two (2) alternate jurors will be empaneled, if

26   1 To ensure that the trial proceeds at a reasonable pace, the government is
     required to include in its trial brief a summary of points of law, including
27   reasonably anticipated disputes concerning admissibility of evidence, legal
     arguments, and citations of authority in support thereof. The defense is also
28   encouraged to do this to the extent it opines it should.
                                                 2
1    feasible.

2                   The “struck jury” system will be used to select the

3    jury unless this case is reassigned and the reassigned judge

4    elects    to    use    another   system.         The    struck    jury    system     is

5    “designed to allow both the prosecution and the defense a maximum

6    number of peremptory challenges.              The venire . . . start[s] with

7    about    3[6]    potential     jurors,    from      which   the   defense    and    the

8    prosecution alternate[] with strikes until a petite panel of 12

9    jurors remain[s].”           Powers v Ohio, 499 U.S. 400, 404-05 (1991);

10   see also United States v. Esparza-Gonzalez, 422 F.3d 897, 899

11   (9th Cir. 2005) (discussing “the ‘struck jury’ system to select

12   jurors”).

13                  The    Jury   Administrator       randomly     selects       potential

14   jurors and places their names on a list that will be provided to

15   each party in the numerical sequence in which they were randomly

16   selected.        Each potential juror will be placed in his or her

17   randomly-selected seat.          The first 12 randomly selected potential

18   jurors on the list will constitute the petit jury unless one or

19   more of those 12 is excused.             If the first listed potential juror

20   is excused, the thirteenth listed potential juror becomes one of
21   the twelve jurors that could be empaneled as the petit jury.

22                  The Courtroom Deputy Clerk gives each potential juror a

23   large    laminated      card   depicting      the    numerical    order     that    the

24   potential juror was randomly selected.

25                  Following the voir dire questioning, each side take

26   turns    exercising      peremptory   challenges.           The   parties    will    be
27   given a sheet of paper (“strike sheet”) that will be used to

28   silently exercise peremptory challenges in the manner specified
                                               3
1    on the strike sheet.                 If a party elects to pass rather than

2    exercise a particular peremptory challenge, the word “pass” shall

3    be     placed    on    the    strike     sheet       for    that     waived      peremptory

4    challenge and that challenge is waived for the then-constituted

5    jury panel.       See generally, United States v. Yepiz, 685 F.3d 840,

6    845-46 (9th Cir. 2012) (indicating “‘use it or lose it’ voir dire

7    [waiver]    practice”         is    authorized       if    “the    composition      of     the

8    panel” does not change).

9                The       parties       requested    that      the    alternate      jurors     be

10   retained    after      the    jury     retires       to   deliberate,      and     that    the

11   alternate jurors would then no longer be required to appear in

12   court unless directed to appear by the Courtroom Deputy.

13               D.        If any party desires training on the court’s audio

14   visual     equipment         that     party     should      contact       Richard       Arendt

15   (rarendt@caed.uscourts.gov)               in     the       IT     Department       to     make

16   arrangements      for     training.            The    courtroom      is    available       for

17   training Monday through Thursday between 8:00 and 8:30 a.m.                                 If

18   training is not needed and a party wants to test the equipment,

19   this can be done on the morning of trial between 8:00 and 8:30

20   a.m.
21               E.        Each    party    has     twenty      (20)    minutes    to    make    an

22   opening statement.

23               F.        After closing jury instructions, the judge intends

24   to communicate the following with the Court Security Officer and

25   the jury:

26                    The Courtroom Deputy shall administer
                 the oath to the United States Court Security
27               Officer.
28                         Sir, the jury may take a break and/or
                                           4
1             break for a meal, without consulting me; the
              breaks are under your general supervision.
2             If the jury adjourns for lunch, a Court
              Security Officer shall immediately tell the
3             Courtroom Deputy so that my staff, the
              lawyers, the parties, and I can be relieved
4             from standby status while the jury adjourns
              deliberations.
5
                   Should the jury adjourn later today,
6             jurors are permitted tomorrow to proceed
              directly to the jury deliberation room, but
7             jurors are to wait until all jurors are
              present before resuming deliberations because
8             all jurors must be present when the jury
              deliberates. Jury deliberations shall occur,
9             as needed, until 4:30 p.m. when the jury
              shall adjourn for the evening; and the jury
10            shall resume deliberations the next day
              commencing at 9:00 a.m.
11
                   A Court Security Officer will maintain a
12            post outside the jury deliberation room to
              protect the jury from outside influences or
13            visitors.   The Court Security Officer will
              not communicate with a juror about the case
14            or    the   court    system   because    such
              conversations could be misconstrued as a
15            communication that seeks to influence a
              juror. What I just said does not apply to a
16            note that a juror and/or the jury gives to
              the Court Security Officer, because a juror
17            and/or the jury is required to inform the
              Court Security Officer that a note needs to
18            be given to the judge.

19                  Each juror may continue possessing his
              or her cell phone or other communication
20            device, but that device shall be turned off
              when the jury is engaged in deliberation.
21            The Court Security Officer shall escort the
              jurors to the jury deliberation room.
22
              G.    Further the Court intends to tell the alternate
23
     jurors what follows:
24
                   Under federal law, an alternate juror
25            can only go into the jury deliberation room
              if the alternate juror replaces a juror.
26            Therefore, you may leave the courthouse now
              and do what you normally do when you are not
27            on a jury.    However, you are still bound by
              the   admonitions    I  gave   in   the   jury
28            instructions,    since  you   may   eventually
                                    5
1             replace one of the deliberating jurors.  If
              you are needed to replace a juror, the
2             Courtroom Deputy will tell you to appear in
              this courtroom. If you replace a juror, the
3             jury would have to commence deliberation
              anew.
4
                   Provide the Courtroom Deputy with your
5             contact information before you leave the
              courtroom.    If the trial is resolved, the
6             Courtroom Deputy will inform you that you are
              discharged from further service on this case
7             and you are released from the admonitions,
              including the directive that you not talk to
8             others about this case.    In the event I do
              not see you again, thank you for your service
9             on this case.

10            Any objection to or proposed modification to either or

11   both communications in sections F and G shall be filed no later

12   than five (5) days after this order is filed.

13            Lastly,   the   parties   shall   endeavor   to   assemble   the

14   exhibits before the jury retires for deliberation.

15            Dated:    July 26, 2019

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        6
